 



Exhibit 10.2
(BAKER HUGHES LOGO) [h34652h3465200.gif]
March 23, 2006
Mr. G. Stephen Finley
3011 N. Cotswold Manor Drive
Kingwood, TX 77339
Dear Steve:
As we have agreed, your employment with Baker Hughes Incorporated (hereinafter
referred to as (“Company”) will terminate on the date of your retirement. The
purpose of this letter (the “Agreement”) is to set forth certain agreements and
understandings regarding, among other things:

  •   The termination of your employment upon retirement;     •   Certain
benefits the Company has agreed to provide to you upon termination of your
employment;     •   Your agreement to provide consulting services and the
Company’s agreement to compensate you for those services;     •   Your agreement
to certain obligations of confidentiality, non-competition and cooperation; and
    •   Your release of any and all claims against the Company

When you and I have signed this letter, it will constitute a complete agreement
on all of these issues. This letter agreement supersedes the letter agreement
entered into between you and the Company on December 9, 2005.

1.   RETIREMENT:       You decided to retire from the Company on April 30, 2006
(the “Effective Date”). Your employment terminates as of the Effective Date. You
will resign your position as Senior Vice President — Finance and Administration
and Chief Financial Officer effective as of the close of business on April 25,
2006. Your final payroll check for wages earned through the Effective Date will
be distributed to you, net of all required taxes and other deductions, as soon
as possible, but not later than May 31, 2006.

1

Initials GSF CCD



--------------------------------------------------------------------------------



 



2.   SEPARATION BENEFITS:       The Company will provide you with two kinds of
separation benefits at the time of your termination. First, you will receive
regular separation benefits as defined below. Second, in recognition of your
specialized knowledge and of your position as an officer of the Company, the
Company is offering you enhanced separation benefits. You will receive the
regular separation benefits even if you decline to sign this letter and execute
the release of claims.       (a)  Regular Separation Benefits       Year 2005
ICP Bonus — Your bonus for fiscal year 2005 was based on your accumulated
eligible wages for fiscal year 2005 determined with reference to the formal
written objectives set forth for your position of Senior Vice President —
Finance and Administration and Chief Financial Officer in the Incentive
Compensation Plan, and was paid on March 3, 2006. Although the consolidated
results for Baker Hughes Incorporated exceeded Over-achievement, the excess
portion that would have been “banked” was paid to you in conjunction with your
incentive payment. The bonus was determined at the Company’s sole discretion,
based on fiscal 2005 audited results.       Year 2006 ICP Bonus — Your bonus for
fiscal year 2006 will be based on your accumulated eligible wages for fiscal
year 2006 determined with reference to the formal written objectives set forth
for your position of Senior Vice President, Finance and Administration, and
Chief Financial Officer in the Incentive Compensation Plan, and will be paid by
March 15, 2007. If the consolidated results for Baker Hughes Incorporated exceed
Over-achievement, the excess portion that would be “banked” will be paid to you
in conjunction with your incentive payment. The bonus will be determined at the
Company’s sole discretion, based on fiscal 2006 audited results. You will not be
eligible for any other bonus consideration beyond the Effective Date.      
Health and Welfare Benefits — If you were participating in medical, dental,
and/or vision coverage for yourself and any eligible dependent(s), all active
coverage will end as of the Effective Date. The Benefits Center will send you a
packet regarding continuation of benefits under COBRA (Consolidated Omnibus
Benefits Reconciliation Act), and you and/or your eligible dependent(s) may
elect to continue coverage for an additional 18 months, provided you timely
enroll for coverage and make the required premium payments.       As an
alternative, you have the option of enrolling in the Retiree Medical Plan based
on your age and years of service. If you select this option, the Benefits Center
will send you a packet regarding continuation of benefits, and you and/or your
eligible dependent(s) may elect to continue coverage. Your retiree medical
premiums are subsidized by the Company and will be billed to you by the Benefits
Center. You will be solely responsible for payment of the retiree premiums for
both yourself and your covered dependents, if any. You can also contact the
Benefits Center directly at 1-866-244-3539 for more information and to answer
any questions.       All other health and welfare benefits end as of the
Effective Date.       Thrift Plan — You have the option of leaving your money in
the Thrift Plan, or you may request a distribution of your account at any time
after your retirement.       Pension Plan — You are not currently vested in the
Pension Plan, therefore, your current Pension Plan balance is forfeited.

2

Initials: GSF CCD



--------------------------------------------------------------------------------



 



    Prior Pension Plan — Your account balance will be distributed in accordance
with Prior Pension Plan terms.       Supplemental Retirement Plan (SRP) Your
2003 and 2004 SRP account balances (other than the Company pension plan deferral
accounts) will be paid to you in January 2007 since you elected that these
amounts be paid January following your termination of employment.       The
timing of payment of your remaining SRP account balances will depend upon when
you “separate from service”. Under The American Jobs Creation Act (AJCA), you
may not be deemed to have separated from service until April 30, 2007 with
respect to amounts subject to AJCA (any amounts that were not earned and vested
as of December 31, 2004) if you continue as a consultant following your
retirement date.       Stock Options — In accordance with the terms of your
current outstanding stock options, (1) all options immediately vest upon the
Effective Date, and (2) you have up to three years from the Effective Date, but
not later than the Expiration Date of each grant, to exercise options granted in
the year 2003 and prior. You will have five years from the Effective Date to
exercise options granted in the year 2004 and 2005.       Final Expenses — The
Company agrees to reimburse you for all outstanding business expenses in
accordance with Company policy. You will prepare and submit a final expense
account reimbursement request for expenses incurred prior to the Effective Date.
Such expense account reimbursement request will be reviewed and paid in
accordance with Company policy. You agree and consent to allow the Company to
deduct from any payments you would otherwise be entitled to receive any amounts
that you owe to the Company as of the Effective Date.       Perquisites — All
perquisite payments terminate as of the Effective Date. You will be entitled to
retain all club memberships you currently hold; provided that, you will retain
responsibility for any transfer fees associated with the transfer of the club
membership to your name.       Equity Awards — You will not be eligible for any
awards under any Company Long-Term Incentive Plan while an employee or a
consultant in 2006 and 2007.       Performance Plan Awards — All target awards
made under the 2004-2006 and 2005-2007 Performance Plans, respectively, will
terminate as of the Effective Date.       Vacation — Within thirty days of the
Effective Date, you will receive payment for all accrued, but unused, vacation
accumulated in the year 2006.       (b)  Enhanced Separation Benefits      
These enhanced separation benefits are benefits to which you are not entitled
pursuant to any agreement, or under any policy or practice of the Company. You
acknowledge that the Company has no obligation to provide you with these
benefits and that these benefits constitute a valuable consideration justifying
your agreement to provide the release set forth in Section 5 of this letter.    
  Restricted Stock — The Company issued 14,400 restricted shares of Common Stock
of the Company to you on January 26, 2005. As an additional enhanced separation
benefit, the Company agrees that two-thirds of these restricted shares (9,600)
will vest as of March 31, 2006, provided that you continue employment with the
Company until March 31, 2006, and will be distributed to you, net of all
required taxes, as soon as possible, not later than April 30, 2006.

3

Initials: GSF CCD



--------------------------------------------------------------------------------



 



    In addition, the Company issued 20,000 restricted shares of Common Stock of
the Company to you on October 23, 2002. These shares are scheduled to vest on
June 30, 2006. As an additional enhanced separation benefit, the Company agrees
all of these restricted shares (20,000) will vest as of March 31, 2006, provided
that you continue employment with the Company until March 31, 2006, and will be
distributed to you, net of all required taxes, as soon as possible, not later
than April 30, 2006.   3.   CONSULTING SERVICES:       The Company has
requested, and you have agreed, to serve as a Consultant for a period of twelve
months following the Effective Date, to include the period May 1, 2006 through
April 30, 2007.       As a Consultant, you agree to, upon request, provide
assistance and advice to the Company with respect to the Company’s worldwide
operations with which you have experience by reason of your employment by the
Company. In connection with such assistance and advice you agree that, if so
requested by the Chairman and Chief Executive Officer, you will:

  (1)   Upon reasonable notice, undertake reasonable travel at the expense of
the Company, and in accordance with the Company’s existing travel and
reimbursement policies;     (2)   Make yourself available on reasonable notice
to consult with directors, management personnel, and other agents or employees
of the Company regarding matters relating to the Company’s past and ongoing
business operations;     (3)   Perform other business-related tasks as might be
subsequently identified.

    It is understood that in your capacity as an independent contractor
consultant, the Company will not provide you with an office on or off the
premises, office equipment, or support personnel.       You acknowledge and
agree that in the same manner that your employment relationship prevented you
from advising or otherwise working for a competitor of the Company, by your
agreement to provide assistance and advice to the Company during the period when
you are serving as a Consultant in accordance with the terms of Section 3 of
this letter, you are similarly restricted in your ability to advise or otherwise
work for a competitor of the Company. For the purpose of this letter, the term
“competitor of the Company” will be construed broadly to include without
limitation any entity or enterprise that employs engineers, geoscientists, and
field service personnel who apply knowledge and technology to find, develop, and
produce oil and gas, as well as those enterprises that provide products and
services for drilling, formation evaluation, completion and production of
hydrocarbons. You agree that this restriction in your ability to advise or
otherwise work for a competitor of the Company is necessary to protect the
Confidential Information the Company has provided to you in your confidential
relationship as an officer of the Company, and that which the Company will
provide to you in your capacity as a consultant.       In return for your
agreement to provide Consulting Services and maintain or protect the
confidentiality of the Company’s confidential information, the Company agrees to
pay you a fee in the amount of $44,583.33 per month. This fee will be paid to
you in monthly installments, beginning June 1, 2006.

4

Initials: GSF CCD



--------------------------------------------------------------------------------



 



    Should you fail to provide the consulting service as described above, or
protect the Company’s confidential information, or you work for or advise a
competitor of the Company, the Company may terminate this Agreement prior to its
expiration, citing breach of this Agreement, upon thirty days written notice.  
4.   COVENANTS:       (a)  Agreement Not to Compete in order to Protect
Confidential Information       You already possess, and the Company agrees and
promises that it will provide you with additional, sensitive and confidential
information and trade secrets, all of which will be necessary for the continued
performance of your job duties to the Effective Date. Accordingly, as a promise
ancillary to and in exchange for the Company’s promise to provide you with
sensitive and confidential information and trade secrets, you agree that, for a
period of twelve months, during the Consulting Period after the Effective Date,
you will not, without the written consent of the Company, at any time, directly
or indirectly serve as an employee, director, consultant, or otherwise provide
services, advice or assistance to any person, association, or entity that is a
competitor of the Company, whether in operations, research, marketing,
engineering, process, finance or administration. You agree that this restriction
in your ability to represent a competitor of the Company is necessary to protect
the Confidential Information the Company has already provided and promises to
further provide to you. Because your agreement to refrain from competition for a
total period of twelve months is ancillary to the Company’s promise to provide
you with confidential information, that agreement will survive the termination
of your employment.       You recognize the restriction stated herein as
reasonable in protecting the proprietary information, trade secrets, and
technology of the Company. Although the Company has attempted to place no more
than reasonable limitations on your subsequent employment opportunities
consistent with the Company’s protection of its legitimate business interests,
you may, at some time in the future, feel that such limitations constitute a
serious handicap to you in securing further employment. In such case, you agree
to make a written request to the Company for waiver or reformation of rights
under Section 4(a) of this letter before accepting employment in conflict with
this Section or any other section of this letter, such request to include the
name and address of the proposed employer and location, position, and duties of
proposed employment. A waiver, unqualified or upon stated conditions, may be
granted by the CEO at his discretion.       (b)  Non-Solicitation       During
the period covered in paragraph 4(a), you shall not, directly or indirectly:

  (1)   interfere with the relationship of the Company or any Affiliate with, or
endeavor to entice away from the Company or any Affiliate, any individual or
entity who was or is a material customer or material supplier of, or who has
maintained a material business relationship with, the Company or its Affiliates;
    (2)   establish (or take preliminary steps to establish) a business with, or
cause or attempt to cause others to establish (or take preliminary steps to
establish) a business with, any employee or agent of the Company or any of its
Affiliates, if such business is or will compete with the Company or any of its
Affiliates; or;

5

Initials: GSF CCD



--------------------------------------------------------------------------------



 



  (3)   employ, engage as a consultant or adviser, or solicit the employment,
engagement as a consultant or adviser, of any employee or agent of the Company
or any of its Affiliates, or cause or attempt to cause any individual or entity
to do any of the foregoing.

(c)   Cooperation and Assistance       Definition of Cooperation — As used in
this agreement, “cooperate” and “cooperation” includes making yourself available
in response to all reasonable requests by the Company or the Securities and
Exchange Commission (“SEC”) or Department of Justice (“DOJ”) for information,
whether the request is informal or formal (e.g., in response to a subpoena in a
legal proceeding), and includes fully, completely, and truthfully answering
questions or providing testimony in any related proceeding, civil or criminal.  
    Agreement to Cooperate — You agree, acknowledge, represent and warrant that:

  (1)   you are aware that the Company is currently under investigation by the
SEC and the DOJ;     (2)   you have (i) not engaged in, nor encouraged any
individual, in any way, to engage in the destruction or secreting of any
information, in any form, including but not limited to documents and emails
(“documentation”), that might be relevant to any investigation referenced in
subsection 4(c)(1) above; (ii) turned over all documentation in response to
prior requests; and (iii) responded, fully and truthfully, to all questions
related to or arising from the subject matter of any such investigation that
have been posed to you by employees, representatives of the Company, or any
government agency;     (3)   for a period of two (2) years after the Effective
Date, upon reasonable request, you will cooperate fully with the Company and its
Affiliates, past or present, in connection with any internal investigation
initiated by the Company, its Affiliates, and any successors in interest, as
well as with any external investigation initiated by the government or agency or
instrumentality thereof in accordance with the Company’s Internal Investigations
policy and Cooperation with Government Investigations Policy;     (4)   for a
period of two (2) years after the Effective Date, upon reasonable request of the
Company, any subsidiary of the Company, or any successor-in-interest, you will
provide all documentation and information in your possession or control related
to any internal or external investigation of the Company and its Affiliates; and
    (5)   after two (2) years after the Effective Date, you agree upon request
to provide continuing reasonable cooperation with the Company or any of its
Affiliates in responding to internal or governmental investigations; all
reasonable expenses you incur in rendering such cooperation will be reimbursed
by Company.

6

Initials: GSF CCD



--------------------------------------------------------------------------------



 



    (d)  Confidentiality       Confidential Information — During the course of
your employment with the Company, you have had access and received Confidential
Information. You are obligated to keep confidential all such Confidential
Information for a period of not less than 12 months following the Effective
Date. Moreover, you understand and acknowledge that your obligation to maintain
the confidentiality of trade secrets and other intellectual property is
unending. As an exception to this confidentiality obligation you may disclose
the Confidential Information (i) in connection with enforcing your rights under
any Plan relevant to the terms of this Agreement, or if compelled by law, and in
either case, you shall provide written notice to the Company prior to the
disclosure or (ii) if the Company provides written consent prior to the
disclosure.       (e)  Property       Agreement to Return Company Property —
Immediately prior to the Effective Date, you will return to the Company all
Company property in your possession, including but not limited to, computers,
credit cards and all files, documents and records of the Company, in whatever
medium and of whatever kind or type. You agree and hereby certify that you have
returned, or will return prior to the Effective Date, all proprietary or
confidential information or documents relating to the business and affairs of
the Company and its affiliates. You further agree that should it subsequently be
determined by the Company’s Office of the General Counsel that you have failed
to return all proprietary or confidential information and documents in your
possession or control relating to the business and affairs of the Company and
its affiliates, you will be obligated to return all monies and other benefits
paid to you pursuant to this Agreement.       In addition, you authorize the
Company to deduct from any final payments to you in accordance with the terms of
this Agreement, any outstanding amounts that you owe the Company.   5.   RELEASE
OF CLAIMS:       You hereby acknowledge that your relationship with the Company
is an “at-will employment relationship,” meaning that either you or the Company
could terminate the relationship with or without notice and or without cause, at
any time. Nevertheless, in consideration for the separation benefits described
in Section 2 of this letter, you hereby provide the Company with an irrevocable
and unconditional release and discharge of claims.       This release and
discharge of claims applies to (i) Baker Hughes Incorporated, (ii) to each and
all of its parent, subsidiary or affiliated companies, (collectively, “the
Company”), (iii) to the Company’s officers, agents, directors, supervisors,
employees, representatives, and their successors and assigns, whether or not
acting in the course and scope of employment, and (iv) to all persons acting by,
through, under, or in concert with any of the foregoing persons or entities.

7

Initials: GSF CCD



--------------------------------------------------------------------------------



 



    The claims subject to this release include, without limitation, any and all
claims related or in any manner incidental to your employment with the Company
or the termination of that employment relationship. The parties understand the
word “claims” to include all actions, claims, and grievances, whether actual or
potential, known or unknown, and specifically but not exclusively all claims
arising out of your employment with the Company and the termination of your
employment. All such claims (including related attorneys’ fees and costs) are
forever barred by this Agreement and without regard to whether those claims are
based on any alleged breach of a duty arising in a statute, contract, or tort;
any alleged unlawful act, including, without limitation, age discrimination; any
other claim or cause or cause of action; and regardless of the forum in which it
might be brought. This release applies to any claims brought by any person or
agency on behalf of you or any class action pursuant to which you may have any
right or benefit.       You promise never to file a lawsuit asserting any claims
that are released by you and further promise not to accept any recoveries or
benefits which may be obtained on your behalf by any other person or agency or
in any class action and do hereby assign any such recovery or benefit to the
Company. If you sue the Company in violation of this Agreement, you shall be
liable to the Company for its reasonable fees and other litigation costs
incurred in defending against such a suit. Additionally, if you sue the Company
in violation of this Agreement, the Company can require you to return all monies
and other benefits paid to you pursuant to this Agreement.       Notwithstanding
the foregoing, the release contained herein shall not apply to (i) any rights
that you may have under the Company’s retirement plans including the 401(k)
plan, (ii) any rights you may have under this Agreement, (iii) your right under
applicable law (i.e., the COBRA law) to continued medical insurance coverage at
your expense, and (iv) your statutory right to file a charge with Equal
Employment Opportunity Commission (“EEOC”) or the Texas Commission on Human
Rights (“TCHR”), to participate in an EEOC or TCHR investigation or proceeding,
or to challenge the validity of the release, consistent with the requirements of
29 U.S.C. § 626 (f)(4).       In connection with this release, you understand
and agree that:

  (1)   You have a period of 21 days within which to consider whether you
execute this Agreement, that no one hurried you into executing this Agreement
during that 21 day period, and that no one coerced you into executing this
Agreement.     (2)   You have carefully read and fully understand all the
provisions of the release set forth in Section 5 of this letter, and declare
that the Agreement is written in a manner that you understand.     (3)   You
are, through this Agreement, releasing the Company from any and all claims you
may have against the Company and the other parties specified above, and that
this Agreement constitutes a release and discharge of claims arising under the
Age Discrimination in Employment Act (ADEA), 29 U.S.C. § 621-634, including the
Older Workers’ Benefit Protection Act, 29 U.S.C. § 626(f).     (4)   You declare
that your agreement to all of the terms set forth in this Agreement is knowing
and is voluntary.     (5)   You knowingly and voluntarily intend to be legally
bound by the terms of this Agreement.

8

Initials: GSF CCD



--------------------------------------------------------------------------------



 



  (6)   You acknowledge that the Company is hereby advising you in writing to
consult with an attorney of your choice prior to executing this Agreement.    
(7)   You understand that rights or claims that may arise after the date this
agreement is executed are not waived. You understand that you have a period of
seven days to revoke your agreement to give the Company a complete release in
exchange for separation benefits, and that you may deliver notification of
revocation by letter or facsimile addressed to me. You understand that this
Agreement will not become effective and binding, and that none of the separation
benefits described above in Section 2 of this letter will be provided to you
until after the expiration of the revocation period. The revocation period
commences when you execute this Agreement and ends at 11:59 p.m. on the seventh
calendar day after execution, not counting the date on which you execute this
Agreement. You understand that if you do not deliver a notice of revocation
before the end of the seven-day period described above, this Agreement will
become final, binding and enforceable.         The Company’s decision to offer
separation benefits in exchange for a release of claims shall not be construed
as an admission by the Company of (i) any liability whatsoever, (ii) any
violation of any of your rights or those of any person, or (iii) any violation
of any order, law, statute, duty, or contract. The Company specifically
disclaims any liability to you or to any other person for any alleged violation
of any rights possessed by you or any other person, or for any alleged violation
of any order, law, statute, duty, or contract on the part of the Company, its
employees or agents or related companies or their employees or agents.        
You represent and acknowledge that in executing this Agreement you do not rely
and have not relied upon any representation or statement made by the Company, or
by any of the Company’s agents, attorneys, or representatives with regard to the
subject matter, basis, or effect of the Release set forth in this letter, other
than those specifically stated in this letter.         The release set forth in
Section 5 of this letter shall be binding upon you, and your heirs,
administrators, representatives, executors, successors, and assigns, and shall
inure to the benefit of the Company as defined above. You expressly warrant that
you have not assigned, transferred or sold to any person or entity any rights,
causes of action, or claims released in this letter.     6.   MISCELLANEOUS:    
    Exclusive Rights and Benefits — The benefits described in this Agreement
supersede, negate and replace any other benefits owed to or offered by the
Company to you. This Agreement will be administered by the Company’s Senior
Labor Attorney, who will also resolve any issues regarding the interpretation,
implementation, or administration of the benefits described above. However, this
provision shall not be construed to limit your legal rights if a disagreement
exists to contest the decision of the Company’s Senior Labor Attorney.        
Entire Agreement — This letter sets forth the entire agreement between you and
the Company with respect to each and every issue addressed in this letter, and
that entire, integrated agreement fully supersedes any and all prior agreements
or understandings, oral or written, between you and the Company pertaining to
the subject matter of this letter.

9

Initials: GSF CCD



--------------------------------------------------------------------------------



 



    Exclusive Choice of Law and Arbitration Agreement — This letter constitutes
an agreement that has been executed and delivered in the State of Texas, and the
validity, interpretation, performance and enforcement of that agreement shall be
governed by the laws of that State.       In the event of any dispute or
controversy arising under the agreement set forth in this letter, or concerning
the substance, interpretation, performance, or enforcement of this Agreement, or
in any way relating to this Agreement (including issues relating to the
formation of the agreement and the validity of this arbitration clause), you
agree to resolve that dispute or controversy, fully and completely, through the
use of final, binding arbitration. You further agree to hold knowledge of the
existence of any dispute or controversy subject to this agreement to arbitrate,
completely confidential. You understand and agree that this confidentiality
obligation extends to information concerning the fact of any request for
arbitration, any ongoing arbitration, as well as all matters discussed,
discovered, or divulged, (whether voluntarily or by compulsion) during the
course of such arbitration proceeding. Any arbitration conducted pursuant to
this arbitration provision will be conducted in accordance with the rules of the
American Arbitration Association in accordance with its rules governing
employment disputes. Any arbitration proceeding resulting hereunder will be
conducted in Houston, Texas before an arbitrator selected by you and the Company
by mutual agreement, or through the American Arbitration Association. This
arbitration agreement does not limit or affect the right of the Company to seek
an injunction to maintain the status quo in the event that the Company believes
that you have violated any provision of Sections 3, 4 or 5 of this letter. This
arbitration agreement does not limit your right to file an administrative charge
concerning the validity of the release set forth in Section 5 of this letter
with any appropriate state or federal agency.       Severability and Headings —
The invalidity or unenforceability of a term or provision of this Agreement
shall not affect the validity or enforceability of any other term or provision
of this Agreement, which shall remain in full force and effect. Any titles or
headings in this Agreement are for convenience only and shall have no bearing on
any interpretation of this Agreement.       Confidentiality — You agree that,
because the agreement set forth in this letter is a special arrangement, you
will keep the terms of this letter completely confidential and will not
disclose, describe or characterize those terms to any current, former or
prospective employee of the Company, or any representative of the news media,
except as specifically authorized by the Chairman and Chief Executive Officer of
Baker Hughes Incorporated. If any current, former, or prospective employee of
the Company asks about the terms and conditions of your separation and
consulting arrangement with the Company, you will respond by stating that you
reached a “satisfactory” arrangement with the Company. This confidentiality
provision does not prevent you from sharing information about this letter with
your spouse or your tax advisors provided that you inform them of the obligation
to keep the terms confidential.

10

Initials: GSF CCD



--------------------------------------------------------------------------------



 



Please initial each page and sign below.
ENTERED INTO in Houston, Texas as of the 29th day of March, 2006.
BAKER HUGHES INCORPORATED
By: /s/ Chad C. Deaton          
     Chad C. Deaton
     Chairman and Chief Executive Officer
 
ENTERED INTO in Houston, Texas as of the 29th day of March, 2006.
By: /c/ G. Stephen Finley
     G. Stephen Finley

11

Initials: GSF CCD